Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed, 07/28/2022, wherein claims 1-5, 8, 11-14, and 16-19 were amended, and claims 6-7, 9-10 and 20 were cancelled.
	Claims 1-5, 8, and 11-19 are pending.
Election/Restrictions 
	Applicant elected methylsulfonylmethane as the sulfur compound and zinc methionine as the zinc compound, in the reply filed on 9/9/2021.
	Claims 1-5, 8, and 11-19 are examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	Applicant’s amendment to claim 18 that deletes “Methylsulfonylmethane” is sufficient to overcome this objection.

35 U.S.C. § 112
	Applicant’s cancellation of claims 6-7 and 10 is sufficient to overcome the rejections over these claims.
	Applicant’s deletion of “sulfur” in claim 8 is sufficient to overcome the rejection over this claim.  
	Applicant’s deletion of “plurality” in claim 12 is sufficient to overcome the rejection over this claim.
	Applicant’s amendments to claims 17 and 18 are sufficient to overcome the rejections over these claims.  

35 U.S.C. § 102 over WO 2018/050056 to Wei (PTO-892)
	Applicant’s amendment to claim 1 that a) adds a zinc adjuvant, b) specifies ceramide as the sphingolipid, and c) specifies mg amounts of the ceramide, zinc adjuvant and ingestible sulfur, is sufficient to overcome this rejection.  

35 U.S.C. § 102 over US 2009/0117061 to Gross (PTO-892)
	Applicant’s amendments to claim 1 that a) adds a zinc adjuvant, b) specifies ceramide as the sphingolipid, and c) specifies mg amounts of the ceramide, zinc adjuvant and ingestible sulfur, is sufficient to overcome this rejection.  

NEW REJECTIONS 
The below new rejections are necessitated by Applicant’s amendment to the claims.
The below 35 USC 103 rejections are over the same prior art references relied upon in the previous Office Action.  These new rejections specifically address the amendment to claim 1 that a) adds a zinc adjuvant, b) specifies ceramide as the sphingolipid, and c) specifies mg amounts of the ceramide, zinc adjuvant and ingestible sulfur. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
-The phrase “within a range of from two to six excipients” is grammatically confusing.  This phrase can be amended to “two to six excipients” to avoid confusion.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 11-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
Applicant has amended claim 1 to recite “inflammatory skin disorders” and to recite specific mg amounts of ceramide, zinc adjuvant and ingestible sulfur.  Applicant has amended claim 12 to recite “within a range of from two to six excipients.” However, Applicant has not specified where support for these amendments can be found and a careful review of the specification does not appear to provide support for these amendments.
Claims 2-5, 8, 11-12, and 15 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0117061 to Gross (PTO-892) in view of Parthasarathi (PTO-892) and US 2008/0206170 to Nivaggioli (PTO-892), as evidenced by FabriChem (PTO-892).
Gross ‘061 teaches skin care products comprising at least two enhancers and at least one skin care ingredient.  Skin care ingredients can comprise 0.1-60%, 0.05-40%, 0.1-20%, 0.5-10% or 1-5% (w/w) of the compositions (paragraph 17).  
           Zinc Oxide and zinc PCA (zinc salt of 1-pyrrolidone carboxylic acid), are taught as miscellaneous skin care agents for use in the composition (paragraph 16). 
           Exemplified is a skin care product comprising 0-5% ceramide 2, 0-5% dimethyl sulfone, which is methylsulfonylmethane, and 0-5% Zinc PCA (paragraph 58).  
           Active agents such as anti-acne agents, anti-microbial agents, vitamins, skin protecting agents, skin bleaching agents, skin sooth agents and skin protecting agents can be added to the composition (pg. 12, claim 31).  
	Reducing skin inflammation is taught (paragraphs 7, pages 10-11—claims 1 and 11).
	Excipients are taught (paragraph 43).  

Gross ‘061 further teaches topical administration and administration one to six times per day (paragraphs 3, 26).
While Gross ‘061 teaches a composition comprising a ceramide, an ingestible sulfur compound, and a zinc adjuvant, it differs from that of the instantly claimed invention in that it does not teach oral administration or mg amounts.
	Parthasarathi teaches the analysis of pharmacokinetic and pharmacodynamic models in oral and transdermal dosage forms (title).  Drug administration via different administration routes are pharmacokinetically accepted (pg. 274).  
	Parthasarathi teaches that transdermal delivery is a route of administration wherein active ingredients are delivered across the skin for systemic distribution (pg. 269).  
	Parthasarathi teaches oral ingestion as a route of administration, wherein administration is in the form of tablets and capsules (pg. 269).  Oral ingestion is the most convenient and commonly employed route of drug delivery due to its ease of administration, high patient compliance, cost-effectiveness, least sterility constraints and flexibility of the design of dosage form (pg. 269).    
           Nivaggioli ’170 teaches compositions for skin treatment (title).  Formulations for topical or oral administration, such as tablets, capsules, ointments, and lotions, are taught (paragraphs 78, 125 134, 140, 142 and pg. 16, claim 37).  The formulations may be presented in unit dosage form and may be prepared by any methods well known in the art of pharmacy (paragraph 125).  The amount of active ingredient which can be combined with a carrier material to produce a single dosage form will generally be that amount of the compound which produces a therapeutic effect (paragraph 125).  
           It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the transdermal administration of Gross ‘061 with the oral administration taught by Parthasarathi and Nivaggioli ‘170, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute transdermal administration with oral administration, with a reasonable expectation of success, because a) Nivaggioli ‘170 teaches topical and oral administration of skin treatments formulations as interchangeable and teaches that dosages may be prepared by any methods well known in the art of pharmacy, and b)  Parthasarathi compares transdermal and oral administration, and teaches that oral ingestion is the most convenient and commonly employed route of drug delivery due to its ease of administration, high patient compliance, cost-effectiveness, least sterility constraints and flexibility of the design of dosage form.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the compositions of Gross ‘061 as comprising 20-60mg ceramide, 22.5-37.5mg zinc adjuvant, and 225-375mg ingestible sulfur, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to exemplify the compositions of Gross ‘061 as comprising 20-60mg ceramide, 22.5-37.5mg zinc adjuvant, and 225-375mg ingestible sulfur, with a reasonable expectation of success, because Gross ‘061 teaches that the composition can comprise 0-5% ceramide 2, 0-5% dimethyl sulfone, and 0-5% zinc PCA, and further teaches that the skin care ingredients can comprise 0.1-60%, 0.05-40%, 0.1-20%, 0.5-10% or 1-5% (w/w) of the compositions--"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II).
	As evidenced by FabriChem, ceramide is a brown extract refined from rice bran or rice germ (pg. 2). 
Regarding claims 1-5, 8, 11-and 14, it is noted that “orally administered” and “for treating skin disorders” are recitations of the intended use of the claimed composition.   These uses must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the composition of Gross ‘061 in view of Parthasarathi and Nivaggioli, is capable of performing the intended use.
 
Claims 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0117061 to Gross (PTO-892) in view of Parthasarathi (PTO-892) and US 2008/0206170 to Nivaggioli (PTO-892), as applied to claims 1-5, 8, 12-13, and 15-18 above, and further in view of US 2016/0346294 to Sengupta (PTO-892).
Gross ‘061, Parthasarathi and Nivaggioli ‘170 are applied as discussed in the above 35 USC 103 rejection.  
While Gross ‘061, Parthasarathi and Nivaggioli ‘170 teach compositions comprising ceramide, ingestible sulfur compound, and a zinc adjuvant and methods of administration, they differ from that of the instantly claimed invention in that they do not teach zinc methionine.
Sengupta ‘294 teaches a method of treating acne (title, pg. 117, claim 131).  Zinc methionine and zinc pyrrolidone carboxylic acid are taught as interchangeable, exemplary zinc compounds that help suppress sebum secretion and reduce acne inflammation (paragraph 170).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the zinc pyrrolidone carboxylic acid of Gross ‘061, Parthasarathi and Nivaggioli ‘170 with the zinc methionine of Sengupta ‘294, to arrive at the instantly claimed compositions.  One of ordinary skill in the art would have been motivated to substitute zinc pyrrolidone carboxylic acid with zinc methionine, with a reasonable expectation of success, because Sengupta ‘294 teaches these compounds as exemplary and interchangeable compounds that help suppress sebum secretion and reduce acne inflammation.  Furthermore, substituting equivalents (zinc compounds) known for the same purpose (treating acne) is prima facie obvious, see MPEP 2144.06.
RESPONSE TO ARGUMENTS
	Applicant argues that the substitution of zinc methionine of Sengupta ‘294 to the topical composition of Gross ‘061 is not prima facie obvious since zinc pyrrolidone carboxylic acid is used topically for skin hydration in cosmetics and it has not been approved for ingestion.
This argument is not persuasive.  Gross ‘061 and Sengupta ‘294 are both directed toward skin care products comprising zinc PCA, and Sengupta ‘294 teaches zinc methionine and zinc PCA as interchangeable, exemplary zinc compounds that help suppress sebum secretion and reduce acne inflammation.  Thus, one of ordinary skill in the art would have been motivated to substitute zinc pyrrolidone carboxylic acid with zinc methionine, with a reasonable expectation of success, because Sengupta ‘294 teaches these compounds as exemplary and interchangeable compounds that help suppress sebum secretion and reduce acne inflammation, and substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.  
Additionally, “orally administered” is a recitation of the intended use of the claimed composition.   This use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the composition of Gross ‘061 in view of Parthasarathi and Nivaggioli, is capable of performing the intended use.
Furthermore, Sengupta ‘294 is not relied upon to teach tablet formulations or methods of orally administering compositions.  
Applicant further argues that zinc PCA and zinc methionine are not interchangeable as a dietary source of zinc and therefore it would not be prima facie obvious to a POSA to substitute one for the other.
This argument is not responsive; the feature upon which applicant relies (i.e., dietary source of zinc) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims recite zinc as “a zinc adjuvant” or “zinc methionine,” and make no mention of zinc as a dietary source.
Applicant further argues that a) Sengupta fails to disclose an ingestible tablet comprising a ceramide, ingestible sulfur and a zinc adjuvant, as recited in claim 13, and b) Gross does not disclose an orally ingestible table, and thus it is not possible to substitute Gross’ topical administration with an oral administration.
These arguments are not persuasive, as Applicant is arguing against the references individually when the rejections are over the combination of Gross, Parthasarathi, Nivaggioli, and Sengupta, which do teach an ingestible tablet and oral administration.  
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Gross does not disclose an orally ingestible composition, and thus it is not possible to substitute Gross’ topical administration with an oral administration.
	This argument is not persuasive.  In the above 35 USC 103 rejection, Parthasarathi and Nivaggioli are relied upon in combination with Gross to teach that topical and oral skin care formulations are known and interchangeable.  One of ordinary skill in the art would have been motivated to substitute the transdermal administration of Gross with oral administration, with a reasonable expectation of success, because a) Nivaggioli ‘170 teaches topical and oral administration of skin treatments formulations as interchangeable and teaches that dosages may be prepared by any methods well known in the art of pharmacy, and b)  Parthasarathi compares transdermal and oral administration, and teaches that oral ingestion is the most convenient and commonly employed route of drug delivery due to its ease of administration, high patient compliance, cost-effectiveness, least sterility constraints and flexibility of the design of dosage form.
	Applicant argues that Gross does not disclose “ingestible sulfur.”
	This argument is not persuasive.  Gross teaches dimethyl sulfone, which is methylsulfonylmethane, Applicant’s recited and claimed ingestible sulfur. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622